Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/698714, Cushioned Mouse and Desk Pads, filed 11/27/19, since the filing of a Request for Continued Examination on 8/2/22.  Claims 1, 5-13, and 16-20 are pending, with claims 6-8, 12, 19, and 20 withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9-11, 13, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1 and 13, it is claimed that a thickness measured between the upper surface and a bottom surface is about .75 inches. This is considered new matter since while many ranges of dimensions were suggested in the specification, the overall thickness as claimed was not disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-11, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 1:
-It is claimed that the working surface lies in a plane and comprises a length of at least 8 inches and a width of at least 9 inches. This is unclear since the elected embodiment being examined is the embodiment depicted in Figure 5C. This embodiment teaches that the upper surface is the entire upper surface 302, which comprises a lower working surface 305B and a raised wrist support 305A. The specification only discloses the width and length of the pad in para [0049] with reference to non-elected Figure 1, and the dimensions (which are just exemplary and not critical to the invention) are referring to the size of the entire pad, which additionally is shaped differently than the elected Figure 5C. Claim 1 is referring to the dimensions of just the working surface, not the entire pad. 
-It is claimed that a thickness of the pad measured between the upper surface and a bottom surface is about .75 inches. This makes it unclear if the upper surface being referred to is the lower working surface or the raised wrist support of elected Figure 5C. Additionally, the term “about” is indefinite since the metes and bounds of the range cannot be determined.
-It is claimed that the bottom surface and the upper surface are substantially parallel. This is unclear since the embodiment being examined is that depicted in Figure 5C, and as depicted, the entire upper surface is not planar therefore cannot be parallel to the bottom surface. The working surface as depicted is substantially parallel to the bottom surface.


Regarding Claim 13:
-It is claimed that the upper surface lies in a plane and comprises a length of at least 8 inches and a width of at least 9 inches. This is unclear since the elected embodiment being examined is the embodiment depicted in Figure 5C. This embodiment teaches that the upper surface is the entire upper surface 302, which comprises a lower working surface 305B and a raised wrist support 305A. Therefore, the upper surface lies in multiple planes. Additionally, the specification only discloses the width and length of the pad in para [0049] with reference to non-elected Figure 1, and the dimensions (which are just exemplary and not critical to the invention) are referring to the size of the entire pad, which additionally is shaped differently than the elected Figure 5C. The upper surface of Figure 5C is of different dimensions than that of Figure 1. 
-It is claimed that a thickness of the pad measured between the upper surface and a bottom surface is about .75 inches. This makes it unclear if the upper surface being referred to is the lower working surface or the raised wrist support of elected Figure 5C. Additionally, the term “about” is indefinite since the metes and bounds of the range cannot be determined.
-It is claimed that the bottom surface and the upper surface are substantially parallel. This is unclear since the embodiment being examined is that depicted in Figure 5C, and as depicted, the entire upper surface is not planar therefore cannot be parallel to the bottom surface. The working surface as depicted is substantially parallel to the bottom surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,228,655 to Garcia et al. (hereinafter ‘Garcia’) in view of https://www.amazon.com/Grifiti-Standard-Mechanical-Keyboards-Keyboard/dp/B009LC9KPO to Grifiti.
	
Regarding Claim 1, Garcia teaches a cushioned pad (Figures 2-4), comprising: 
a first layer (upper fabric layer 16; col 4, ln 65-col 5, ln 3) including an upper surface (outer upper surface of 16) configured to provide a working surface on which to use a computer mouse (mouse usable on 12; col 3, ln 22-25) and 
a second layer (foam layer; col 4, ln 35-43 teaching foam; col 3, ln 51-55 teaching the wrist portion and base portion being molded as one piece, Figures 2 and 4; Figure 3 teaching the wrist rest being a separate element that could be attached to a planar pad) positioned below the first layer (below fabric layer 16; col 4, ln 65-col 5, ln 3), wherein the second layer is configured to provide cushioning to reduce pressure points on at least a portion of a user's hand, wrist, or forearm during use (‘flexible foam’; col 4, ln 35-43),
wherein the working surface lies in a plane (planar surface to the left of wrist support 13 in Figures 2-4 which the mouse would be used upon)
wherein the second layer (foam) extends below the working surface of the first layer (see Figures 2-4, where the foam layer extends the full length of the mousepad, including below the working surface of 12),
wherein the bottom surface and the upper surface are substantially parallel (see Figures 2 and 4 where the working surface of the upper surface and the bottom surface are substantially planar, and see Figure 3 where the entire upper surface of the pad is substantially planar to the bottom surface.
Garcia does not discuss dimensions so does not specifically teach wherein the working surface comprises a length of at least 8 inches and width of at least 9 inches, wherein the second layer is at least 0.5 inches thick, or wherein a thickness of the cushioned pad measured between the upper surface and a bottom surface is about .75 inches. Garcia does teach the first layer being a thin covering layer and the second layer being a thick foam layer (see Figures 2 and 3 showing cutaway corners, and col 4, ln 65-col 5, ln 3 teaching laminating the first layer to at least the top and sides of the foam layer). 
Additionally, Grifiti, which is also drawn to a cushioned pad for a mouse having a first layer (skin surface) to provide a working surface and a second cushioning layer squishy neoprene middle), teaches that the dimensions of the pad are 17 inches x 8 inches, and that the thickness of the pad measured between the upper and bottom surfaces is .75 inches (see Technical Details and the Product Description sections). Since the first layer of Grifiti is a thin layer (skin surface), it is clear that the second foam layer is at least .5 inches thick if the overall thickness is .75 inches.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art within routine experimentation and design to determine the optimum dimensions of the pad, such as the dimensions taught by Grifiti, so that the hands are placed at the most comfortable position to use the mouse or keyboard, based on a user’s preference.
	
Regarding Claim 5, Garcia and Grifiti combined teach the cushioned pad of Claim 1, and Garcia further teaches wherein the second layer comprises at least one of a rubberized foam, a general soft foam, a memory foam, a latex foam, and a high density polyurethane foam (col 4, ln 38-43 teaching various foams such as rubberized foam). 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Grifiti, and further in view of US 2008/0111047 (Abrams).

Regarding Claim 9, Garcia and Grifiti combined teach the cushioned pad of Claim 1, but do not specifically teach a base layer positioned below the second layer and configured to stiffen the pad. However, Abrams, which is also drawn to the construction of a mouse pad including a first layer (110; Figure 2) providing a working surface for a mouse, and a second layer (120/140) providing cushioning, further teaches comprising a base layer (150/160/170/180) positioned below the second layer (120/140) and configured to stiffen the pad (160 is a rigid sheet; para [0004], [0006], [0022]).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a base layer with a rigid sheet as taught by Abrams on the bottom of the mousepad of Garcia, since this allows the mousepad to be placed on uneven surfaces and still be usable (Abrams para [0004],[0006]).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Grifiti, and further in view of US 5,962,349 to Mizukami et al. (hereinafter ‘Mizukami’).

Regarding Claim 11, Garcia and Grifiti combined teach the cushioned pad of Claim 1, but do not specifically teach wherein the edges of the pad are sewn to join the first and second layers. Grifiti does teach that the first layer (cover layer) can sometimes peel (see Review by H.C. on 7/23/14, ‘Update: Be prepared for peeling of the cover fabric’). However, Mizukami, which is also drawn to the construction of mousepads, further teaches that edges of the pad are sewn to join the first and second layers (col 9, ln 11-21, col 12, ln 10-13 ‘ultrasonic sewing machine’). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to sew the edges of the mousepad of Garcia in order to provide a high seam strength to prevent the layers from peeling or separating upon repeated loading.



Claims 10, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Grifiti, and Abrams, and further in view of US 2002/0148933 (Lin).

Regarding Claim 10, Garcia, Grifiti, and Abrams combined teach the cushioned pad of Claim 9, and Abrams further teaches wherein the base layer (150/160/170/180) comprises a composite layer comprising a rubber material (180; para [0032]) laminated (via 170; para [0031]) to a stiffener (rigid layer 160; para [0027]). While Abrams teaches that the rigid layer can be substantially any rigid or semi-rigid material such as botanical materials, Abrams does not specifically teach that the material is paperboard. However, Lin, which is also drawn to a layered mousepad, teaches using a stiffener (50) that is made of paperboard (last line of para [0012] teaching paperboard). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the rigid layer of Garcia and Abrams combined could be made of paperboard as taught by Lin, since paperboard is readily available and is semi-rigid, thereby allowing the mousepad to be used on uneven surfaces but without adding too much weight to the mousepad. 
	
Regarding Claim 13, Garcia teaches a cushioned pad (Figures 2 and 4), consisting of: 
a first layer (upper fabric layer 16; col 4, ln 65-col 5, ln 3) including an upper surface (outer upper surface of 16) configured to support a computer mouse during use (mouse usable on 12; col 3, ln 22-25) and a lower surface (surface that faces inwards towards foam), wherein the upper surface provides a working surface (planar surface to the left of wrist support 13 in Figures 2 and 4 which the mouse would be used upon) on which to use the computer mouse, and wherein the upper surface lies in a plane (horizontal plane as depicted in Figures 2 and 4); 
a second layer (foam layer; col 4, ln 35-43 teaching foam; col 3, ln 51-55 teaching the wrist portion and base portion being molded as one piece) positioned below the first layer (below fabric layer 16; col 4, ln 65-col 5, ln 3) and contacting the lower surface, wherein the second layer is configured to provide cushioning to reduce pressure points on at least a portion of a user's hand, wrist, or forearm during use (‘flexible foam’; col 4, ln 35-43),
wherein the first layer is wrapped over the second layer (col 4, ln 65-col 5, ln 3 teaching the first layer being laminated onto at least the top surface and sides of the foam pad),
wherein the second layer (foam) extends below the working surface of the first layer (see Figures 1 and 4, where the foam layer extends the full length of the mousepad, including below the working surface of 12),
wherein the bottom surface and the upper surface are substantially parallel (both the upper surface of first layer 16 (of working surface) is horizontal and the bottom surface of the foam layer is horizontal).
Garcia does not discuss dimensions so does not specifically teach wherein the upper surface comprises a length of at least 8 inches and width of at least 9 inches, wherein the second layer is at least 0.5 inches thick, or wherein a thickness of the cushioned pad measured between the upper surface and a bottom surface is about .75 inches. Garcia does teach the first layer being a thin covering layer and the second layer being a thick foam layer (see Figures 2 and 3 showing cutaway corners, and col 4, ln 65-col 5, ln 3 teaching laminating the first layer to at least the top and sides of the foam layer). 
Additionally, Grifiti, which is also drawn to a cushioned pad for a mouse having a first layer (skin surface) to provide a working surface and a second cushioning layer squishy neoprene middle), teaches that the dimensions of the pad are 17 inches x 8 inches, and that the thickness of the pad measured between the upper and bottom surfaces is .75 inches (see Technical Details and the Product Description sections). Since the first layer of Grifiti is a thin layer (skin surface), it is clear that the second foam layer is at least .5 inches thick if the overall thickness is .75 inches.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art within routine experimentation and design to determine the optimum dimensions of the pad, such as the dimensions taught by Grifiti, so that the hands are placed at the most comfortable position to use the mouse or keyboard, based on a user’s preference.
Garcia does not specifically teach a base layer positioned below the second layer, wherein the base layer is configured to provide rigidity for the pad, wherein the first layer contacts the base layer to form tapered edges.  
However, Abrams, which is also drawn to the construction of a layered mouse pad including a first layer (110; Figure 2) providing a working surface for a mouse, and a second layer (120/140) providing cushioning, further teaches comprising a base layer (150/160/170/180) positioned below the second layer (120/140) and configured to provide rigidity for the pad (160 is a rigid sheet; para [0004], [0006], [0022]; para [0043] teaching attaching the rigid sheet during manufacturing and the last sentence of paragraph [0050] teaches the option of just adding a base layer to an existing mousepad). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a base layer with a rigid sheet as taught by Abrams on the bottom of the mousepad of Garcia, since this allows the mousepad to be placed on uneven surfaces and still be usable (Abrams para [0004],[0006]).
Additionally, Lin, which is also drawn to a layered mousepad further teaches wherein the first layer (upper cover 30) is wrapped over the second layer (cushion layer 40) and contacts the base layer (50/60) to form tapered edges (as depicted in Figure 3 on right end).  Therefore, since Garcia teaches the first layer (fabric cover layer 16) laminated to at least the top and sides of the foam layer (aka ‘wrapped’, col 4, ln 65- col 5, ln 3), it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the fabric layer of Garcia would wrap any layers included in the mousepad construction (such as the additional base layer taught by Abrams) as taught by Lin and form tapered edges (Lin Figure 3) for aesthetic purposes and so that the seam of the first layer and base layer does not have direct contact with the supporting surface which could cause peeling from constant loading.
	
Regarding Claim 16, Garcia, Grifiti, Abrams, and Lin combined teach the cushioned pad of Claim 13, and Garcia further teaches wherein the second layer comprises at least one of a rubberized foam, a general soft foam, a memory foam, a latex foam, and a high density polyurethane foam (col 4, ln 38-43 teaching various foams such as rubberized foam). 

Regarding Claim 17, Garcia, Grifiti, Abrams, and Lin combined teach the cushioned pad of Claim 13, and Abrams further teaches wherein the base layer (150/160/170/180) comprises a rubber material (180; para [0032]) laminated (via 170; para [0031]) to a stiffener (rigid layer 160; para [0027]). While Abrams teaches that the rigid layer can be substantially any rigid or semi-rigid material such as botanical materials, Abrams does not specifically teach that the material is paperboard. However, Lin teaches using a stiffener (50) that is made of paperboard (last line of para [0012] teaching paperboard). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the rigid layer of Garcia and Abrams combined could be made of paperboard as taught by Lin, since paperboard is readily available and is semi-rigid, thereby allowing the mousepad to be used on uneven surfaces but without adding too much weight to the mousepad. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Grifiti, Abrams and Lin, and further in view of Mizukami.

Regarding Claim 18, Garcia, Grifiti, Abrams, and Lin combined teach the cushioned pad of Claim 13, but do not teach wherein the edges of the pad are sewn to join the first, second, and base layers. Grifiti does teach that the first layer (cover layer) can sometimes peel (see Review by H.C. on 7/23/14, ‘Update: Be prepared for peeling of the cover fabric’). Mizukami, which is also drawn to the construction of mousepads, further teaches that edges of the pad are sewn to join the layers (col 9, ln 11-21, col 12, ln 10-13 ‘ultrasonic sewing machine’). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to sew the edges of the first, second, and base layers of the mousepad of Garcia, Grifiti, Abrams, and Lin combined, in order to provide a high seam strength to prevent the layers from peeling or separating upon repeated loading.


Response to Arguments

The Applicant’s arguments have been fully considered but are moot due to new grounds of rejection necessitated by amendment. The Examiner notes that in an effort to further prosecution, prior art has been used to address the specific dimensions claimed. However, the dimensions claimed are not critical to the Applicant’s invention. In fact, the dimensions disclosed in the specification encompass an extremely wide range of possible dimensions, and possible combinations of dimensions. Additionally, the Examiner notes that dimensions are within routine experimentation and design for one of skill in the art and do not represent novel subject matter unless the specific dimension is critical to the invention and provides unexpected results. All of the Applicant’s claimed elements are known in the art.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
https://www.amazon.com/Grifiti-Standard-Keyboards-Mechanical-Materials/dp/B004D8PYE2?th=1 to Grifiti depicts in the reviews on September 7, 2017 and on November 13, 2017 the upper layer peeling from the foam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632